DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over WO-Dhodapkar (WO  2017/049064.) in view of Berti (US 2010/0124607)
	Claims 1-3: Dhodapkar teaches a method of coating polymer particles of olefin- based polymer particles (Dhodapkar, page 3, lines 24-26; page 8, lines 7-10). The coating process comprises forming a binder over the surface of the polymer particles and subsequently coating a powder composition over the binder, wherein the binder comprises a polysiloxane and the powder composition comprises a metal acid (Dhodapkar, page 1, lines 26-33; page 4, lines 11-22; and page 5, lines 4-7).  The process comprises (1) simultaneously mixing the polysiloxane binder and the powder composition, (2) contacting the polymer particles with the binder and then the powder composition or (3) contacting the polymer particles with the powder composition and the further contacting with the binder and the powder composition (Dhodapkar, page 6, lines 25-32). The polysiloxane binder is mixed in solutions, emulsions or in mixtures (para. 0107). However, Dhodapkar does not teach forming the solutions, emulsions or mixtures in aqueous solutions, aqueous emulsions or aqueous mixtures and drying the coated particles. Berti teaches forming the coating composition over olefin-based polymer particles in aqueous forms and drying the coated particles (Berti, para. 0023-0025, 0105, 0120, 0122, 0125, 0128-0129, and 0148 and claims 6-7). Therefore, it would have been obvious to include the aqueous fluid coating and drying as taught by Berti in order to enhance adhesiveness of the coating to the polymer particles.
	Claim 4: The metal acid comprises calcium stearate (Dhodapkar, page 2, lines 33-34).
	Claims 4, 6 and 8: The metal acid comprises calcium stearate (Dhodapkar, page 2, lines 33-34 & page 15, lines 6-7) in an amount of between 0.05% and 5 wt% of the total coated polymer particle (Dhodapkar, page 6, lines 3-6 & page 15, last paragraph) which is equivalent to 50 ppm to 5000 ppm which is well within the claimed range of 2 to 5000 ppm. Dhodapkar does not mention calcium palmitate; however, calcium palmitate is known in the art as functionally equivalent to calcium stearate as an acid scavenger (see Peter Greven brochure, furnished in the last office action). Therefore, it would have been obvious to include calcium palmitate along with calcium stearate.
	Claims 5, 7, and 9: The binder includes polysiloxane, in particular, a polydimethylsiloxane; that is, (-Si(R1R1)-O- wherein R1 is a methyl group (Dhodapkar, page 5, lines 4-7; page 16, lines 25-28; page 24, line 1-4; and page 25, lines 8-9); the polysiloxane binder is present from 0.01 to 1.0 wt% of the coating composition (Dhodapkar, page 5, lines 2-3) while the powder is present from 0.02 to 3 wt% of the coating composition (Dhodapkar, page 5, lines 10-12); in other words, the weight ratio of polysiloxane to the powder, i.e. metal acid, is 0.33 to 0.5 which is well within the claimed range of 0.1 to 10; and the polysiloxane is present in an amount from 250 ppm of the coated polymer particle (Dhodapkar, page 25, Table 3) which is within the claimed range of 20-500 ppm.
	Claims 10-12: The olefin-based polymer includes ethylene/olefin interpolymer propylene/-olefin interpolymer or ethylene/olefin/diene terpolymer (Dhodapkar, page 8, lines 28-31 & page 21, lines 4-25).
	Claims 13-20: See claims 1-12 above and Dhodapkar, page 18, last paragraph and page 19, lines 23-30.

Response to Arguments
In response to Applicant’s argument that the US Dhodapkar is not qualified as prior art.  The rejection has been withdrawn.  However, the instant claims are rejected over WO-Dhodapkar as discussed above.  The WO-Dhodapkar was published on March 23, 2017 which predates the effective filing date of June 29, 2018 of the present application by more than one year and named different inventors (Bellair, Manjunath and Jain).  Therefore, the Exception of 35 USC 102 (b) does not apply. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



June 3, 2022